

116 S184 IS: Gun Violence Prevention Research Act
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 184IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. Markey (for himself, Mr. Blumenthal, Mr. Whitehouse, Mr. Durbin, Mr. Casey, Ms. Hassan, Ms. Warren, Mrs. Gillibrand, Mr. Cardin, Mr. Udall, Mr. Sanders, Mr. Reed, Mr. Schumer, Ms. Stabenow, Ms. Duckworth, Ms. Harris, Mr. Murphy, Ms. Cortez Masto, Mr. Coons, Mr. Leahy, Ms. Baldwin, Ms. Hirono, Mr. Heinrich, Mr. Schatz, Mr. Kaine, Ms. Smith, Ms. Klobuchar, Mr. Brown, Mrs. Murray, Mr. Carper, Mr. Van Hollen, Mr. Booker, Mr. Bennet, Mrs. Feinstein, Mr. Merkley, Mr. Warner, Mr. Menendez, Mr. Wyden, Ms. Rosen, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the appropriation of funds to the Centers for Disease Control and Prevention for
			 conducting or supporting research on firearms safety or gun violence
			 prevention.
	
 1.Short titleThis Act may be cited as the Gun Violence Prevention Research Act. 2.Funding for research by CDC on firearms safety or gun violence preventionThere is authorized to be appropriated to the Centers for Disease Control and Prevention $50,000,000 for each of fiscal years 2020 through 2025 for the purpose of conducting or supporting research on firearms safety or gun violence prevention under the Public Health Service Act (42 U.S.C. 201 et seq.). The amount authorized to be appropriated by the preceding sentence is in addition to any other amounts authorized to be appropriated for such purpose.